Title: To George Washington from John Mathews, 6 October 1780
From: Mathews, John
To: Washington, George


                  
                     Sir
                     Philadelphia Octr 6th 1780
                  
                  Congress having Ordered a Court of inquiry on the conduct of Majr
                     Genl Gates as Commander of the Southern army, and directed your Excellency to
                     appoint an Officer to that command. I am authorized by the Delegates of the
                     three Southern States to communicate to your Excellency their wish that Majr
                     Genl Greene may be the Officer appointed to the Command of the Southern
                     department, if it would not be incompatible with the rules of the army. I have
                     the honor to be with the highest respect & the most sincere Esteem
                     Regard yr Excys most Obedt servt
                  
                     Jno. Mathews
                  
               